The will under consideration in this case gives all of the testator’s property to his widow in the following language:
“for the term of her natural life, and with full power to hold and dispose of part or all of the same for her use and benefit as she may see fit.
“Upon the death of my said wife, if there should be any residue of said estate, it is my will that such residue shall be divived equally among my four children.”
Following the decision in the case of Johnson v. Johnson, 51 Ohio St., 446, we hold that the widow is a quasi trustee for the remaindermen, to-wit; the testator’s children.
The petition alleging that the trustee has improvidently and wastefully used considerable sums in excess of the fair and reasonable expense of supporting and maintaining herself, has moved out of the state, and that the plaintiff, one of the remaindermen, fears that the estate will all be dissipated by the widow during her life time, we think she is called upon to answer the petition, and therefore overrule her demurrer to it.